UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number811-04670 DWS Global/International Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end:10/31 Date of reporting period:10/31/2010 ITEM 1. REPORT TO STOCKHOLDERS OCTOBER 31, 2010 Annual Report to Shareholders DWS Global Bond Fund Contents 4 Performance Summary 7 Information About Your Fund's Expenses 9 Portfolio Management Review 14 Portfolio Summary 16 Investment Portfolio 24 Statement of Assets and Liabilities 26 Statement of Operations 27 Statement of Changes in Net Assets 28 Financial Highlights 32 Notes to Financial Statements 44 Report of Independent Registered Public Accounting Firm 45 Tax Information 46 Investment Management Agreement Approval 51 Summary of Management Fee Evaluation by Independent Fee Consultant 55 Board Members and Officers 59 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary October 31, 2010 Average Annual Total Returns as of 10/31/10 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 6.53% 7.73% 6.76% 6.79% Class B 5.66% 6.93% 5.93% 5.94% Class C 5.74% 6.94% 5.96% 5.95% Adjusted for the Maximum Sales Charge Class A (max 4.50% load) 1.73% 6.09% 5.78% 6.30% Class B (max 4.00% CDSC) 2.66% 6.34% 5.77% 5.94% Class C (max 1.00% CDSC) 5.74% 6.94% 5.96% 5.95% No Sales Charges Class S 6.73% 8.02% 7.05% 7.06% Barclays Capital Global Aggregate Bond Index+ 6.89% 7.23% 7.28% 7.50% Sources: Lipper Inc. and Deutsche Investment Management Americas Inc. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated March 1, 2010 are 1.21%, 2.06%, 1.95% and 0.91% for Class A, Class B, Class C and Class S shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns, unlike Fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class A, B and C shares for the period prior to their inception on June 18, 2001 are derived from the historical performance of Class S shares of DWS Global Bond Fund during such period and have been adjusted to reflect the higher total annual operating expenses of each specific class. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS Global Bond Fund — Class A [] Barclays Capital Global Aggregate Bond Index+ Yearly periods ended October 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 4.50%. This results in a net initial investment of $9,550. The growth of $10,000 is cumulative. + Barclays Capital Global Aggregate Bond Index is an unmanaged, broad-based, global investment-grade fixed-income measure comprised of three component indices, the U.S. Aggregate Index, the Pan-European Aggregate Index and the Asian-Pacific Aggregate Index. Net Asset Value and Distribution Information Class A Class B Class C Class S Net Asset Value: 10/31/10 $ 10/31/09 $ Distribution Information: Twelve Months as of 10/31/10: Income Dividends $ October Income Dividend $ SEC 30-day Yield as of 10/31/10++ % Current Annualized Distribution Rate as of 10/31/10++ % ++ The SEC yield is net investment income per share earned over the month ended October 31, 2010, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value on October 31, 2010. Distribution rate simply measures the level of dividends and is not a complete measure of performance. Yields and distribution rates are historical, not guaranteed and will fluctuate. Lipper Rankings — Global Income Funds Category as of 10/31/10 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 80 3-Year 30 of 27 5-Year 41 of 99 41 Class B 1-Year of 89 3-Year 44 of 39 5-Year 64 of 99 64 Class C 1-Year of 87 3-Year 43 of 39 5-Year 62 of 99 62 Class S 1-Year of 78 3-Year 27 of 24 5-Year 35 of 99 35 10-Year 29 of 59 49 Source: Lipper Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads), redemption fees and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (May 1, 2010 to October 31, 2010). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment for the six months ended October 31, 2010 Actual Fund Return Class A Class B Class C Class S Beginning Account Value 5/1/10 $ Ending Account Value 10/31/10 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class B Class C Class S Beginning Account Value 5/1/10 $ Ending Account Value 10/31/10 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios Class A Class B Class C Class S DWS Global Bond Fund 1.14% 1.99% 1.88% .89% For more information, please refer to the Fund's prospectus. Portfolio Management Review DWS Global Bond Fund: A Team Approach to Investing Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), which is part of Deutsche Asset Management, is the investment advisor for DWS Global Bond Fund. DIMA and its predecessors have more than 90 years of experience managing mutual funds and DIMA provides a full range of investment advisory services to both institutional and retail clients. DIMA is an indirect, wholly owned subsidiary of Deutsche Bank AG. Deutsche Bank AG is a major global banking institution that is engaged in a wide range of financial services, including investment management, mutual funds, retail, private and commercial banking, investment banking and insurance. DWS Investments is the retail brand name of the US asset management activities of Deutsche Bank AG and DIMA, representing a wide range of investing expertise and resources. This well-resourced global investment platform brings together a wide variety of experience and investment insight across industries, regions, asset classes and investing styles. Portfolio Management Team Kenneth R. Bowling, CFA Jamie Guenther, CFA John Brennan Bruce Harley, CFA, CEBS J. Richard Robben, CFA David Vignolo J. Kevin Horsley, CFA, CPA Stephen Willer, CFA Portfolio Managers Market Overview and Fund Performance The views expressed in the following discussion reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. The past year was characterized by a very favorable investment backdrop for the world bond markets, leading to positive performance for virtually all segments of the asset class. Persistent weakness in the industrialized economies raised fears of a possible double-dip recession, fueling a "flight to quality" that benefited developed government bond markets worldwide. In the United States, for example, the yield on the 10-year Treasury note fell from 3.41% to 2.63% as its price rose. This low-rate environment, in turn, prompted investors to move into higher-risk market segments in order to generate a meaningful yield in their portfolios. The result was strong performance across the full range of asset classes, including domestic high-yield and investment-grade issues, emerging- markets debt, and the various types of mortgage-backed securities.1 The one notable exception to this positive story was the smaller developed markets in Europe, where concerns about potentially unmanageable debt levels weighed heavily on performance. Nevertheless, the fund's benchmark, the Barclays Capital Global Aggregate Bond Index, finished the year with a strong total return of 6.89%.2 The favorable performance of the global fixed-income markets helped the fund's Class A shares generate a positive return of 6.53% during the annual period. However, the fund underperformed both the benchmark and the 9.62% average return of the funds in its Lipper peer group, Global Income Funds.3 The fund remains ahead of its benchmark for the 3-year period ended October 31, 2010, and it has outpaced the peer group average in both the 3- and 5-year intervals ended on the same date. (Returns are unadjusted for sales charges. If sales charges had been included, returns would have been lower. Past performance is no guarantee of future results. Please see pages 4 through 6 for the performance of other share classes and for more complete performance information.) Positive and Negative Contributors to Performance The primary cause of the fund's shortfall relative to its benchmark and peers was its underweight positions in three key government bond markets: the United States, Germany and Japan.4 In all cases, we saw absolute yield levels as being extremely low, and we felt that government bonds were too richly valued. Nevertheless, all three gained ground as concerns about global growth and the uncertainty related to the European debt crisis caused investors to seek the relative safety of the major markets. We believe that yields in these areas remain unattractive following their declines of the past year. At the close of the period, yields on the 10-year bonds of the three countries stood at 2.63%, 2.52% and 0.94%, respectively. We therefore remain underweight in these markets in favor of more attractive opportunities elsewhere. For example, we used a portion of the funds made available through our underweight in German bunds (German government bonds) to invest in Poland and Serbia, where the benchmark yields stood at 5.67% and 6.75% as of October 31, 2010. We continue to like the opportunities presented by the higher-yielding markets outside of the Group of Seven (G7) nations, particularly in South America and Eastern Europe.5 We also used our underweight in the United States to fund a position in Canada, which has a sound monetary policy and is in much better fiscal shape than the US. Both the fund's emerging-market positions and its weighting in Canada proved helpful to performance during the past year. Three other factors had a negative impact on the fund's 12-month performance results. First was our positioning in currencies, where we held an underweight in the Japanese yen. We see the currency as being extremely rich in comparison to the other major markets, yet it continued to strengthen due to both the flight-to-quality trade and investors' concerns about the impact the US Federal Reserve Board's (the Fed's) accommodative policies would have on the value of the US dollar. We remain underweight in the yen, as we see it as being even more richly valued following its rally of the past six months. Additionally, the Bank of Japan has already intervened in the market once to stem the rise in the yen — since a strong currency dampens economic growth — and it may do so again. We believe this indicates the potential risk of having too much yen exposure at this juncture. The second factor was our position in bonds issued by Argentina. Argentina lagged the broader sector due to the market's unfavorable reception to its debt restructuring plan. We retain a small position in Argentina based on its surprisingly positive economic data in recent months and government statements that any new bond issuance will be in 2011 at the earliest. Also weighing on our return was a specific position in our high-yield segment: the bonds issued by the pharmacy/retailer Rite Aid Corp. We thought the company would experience an earnings recovery, and when this didn't pan out, its bonds fell in price. We have since sold out of the position. Although our holding in Rite Aid's debt was a negative for performance, our overall positioning in high yield made a significant contribution to the fund's return. High-yield bonds, as measured by the Credit Suisse High Yield Index, returned 18.47% and strongly outperformed the 6.89% return of the fund's benchmark.6 High-yield bonds were boosted both by investors' thirst for yield and several positive developments specific to the asset class, including a plummeting default rate and the strengthening balance sheets of high-yield companies. A notable individual contributor was Ford Motor Co., which benefited from rising sales, increased market share and declining debt, all of which set the stage of an upgrade to its credit rating. Domestic investment-grade corporate issues also outpaced the benchmark by a wide margin, reflecting the same positive factors that boosted high yield. We held an overweight in this sector based on our belief that yields were very attractive relative both to the potential risks and to other areas of the market and — as was the case with high yield — this positioning added to performance. Wrapping up our discussion of performance, one other element of our positioning proved to be helpful to our return: an underweight in the troubled smaller markets in Europe. Portugal, Ireland, Italy, Greece and Spain underperformed on concerns about the impact their poor government finances would ultimately have on their debt markets. While we hold a position in Ireland and have been invested in Greece on and off, on a net basis we held an underweight in the smaller European markets throughout the year. This positioning helped shield the fund from the full impact of their underperformance. We use derivatives both to hedge unwanted currency exposures and to take desired positions in foreign currencies. On balance, our currency investments were a detractor to performance over the year, and some but not all or those positions were taken using derivatives. We also use derivatives to manage the interest rate risk of the fund. In some cares we are hedging away existing risk, and in others we are investing in new positions. While the bulk of our derivative activity in the interest rates area is hedging, our hedging strategy proved unproductive given that rates fell during the period. Outlook and Positioning The fund's positioning reflects our view that the global economy will "muddle through" in the next 12-15 months. While we do not expect a robust recovery, we also do not expect a double-dip recession. Accordingly, we do not foresee rates staging a sustained move in either direction. With limited opportunities for capital appreciation, we expect investors will continue to gravitate toward the higher coupons available in high-yield, investment-grade corporates and the emerging markets.7,8 1Mortgage-backed securities (MBS) are bonds that are secured by mortgage debt. 2The Barclays Capital Global Aggregate Bond Index is an unmanaged, broad-based, global investment-grade fixed-income measure comprised of three component indices, the US Aggregate Index, the Pan-European Aggregate Index and the Asian-Pacific Aggregate Index. Index returns, unlike fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. 3The Lipper Global Income Funds category — funds that invest primarily in US dollar and non-US dollar debt securities of issuers located in at least three countries, one of which may be the United States. For the 1-, 3- and 5-year periods, this category's average return was 9.62% (160 funds), 6.05% (112 funds) and 6.13% (99 funds), respectively, as of 10/31/10. Category returns assume reinvestment of dividends. It is not possible to invest directly in a Lipper category. 4"Overweight" means the fund holds a higher weighting in a given sector or security than the benchmark. "Underweight" means the fund holds a lower weighting. 5The Group of Seven (G7) is an economic and political group of the seven largest developed countries. The group includes: Canada, France, Germany, Italy, Japan, the United Kingdom and the United States. 6The Credit Suisse High Yield Index is an unmanaged, trader-priced portfolio constructed to mirror the global high-yield debt market. Index returns, unlike fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. 7A derivative is a financial arrangement that derives its value from a traditional security, such as a stock or bond, asset or index. 8 Coupon — The interest rate on a bond the issuer (in the case of mortgage-backed securities, the government) promises to pay to the holder of the bond until maturity, expressed as an annual percentage of face value. As an example, a bond with a 10% coupon would pay $100 on $1,000 of the face amount each year. Portfolio Summary Geographical Exposure (As a % of Investment Portfolio excluding Cash Equivalents and Securities Lending Collateral) 10/31/10 10/31/09 US 41% 33% Japan 16% 14% Germany 6% 6% Poland 5% 0% United Kingdom 4% 5% Canada 4% 4% Netherlands 4% 7% France 3% 6% Italy 3% 4% Austria 2% 2% Other 12% 19% 100% 100% Asset Allocation (As a % of Investment Portfolio excluding Cash Equivalents and Securities Lending Collateral) 10/31/10 10/31/09 Sovereign Bonds 47% 56% Mortgage-Backed Securities Pass-Throughs 16% 12% Financials 14% 16% Consumer Discretionary 6% 2% Commercial Mortgage-Backed Securities 3% 3% Telecommunication Services 3% 2% Health Care 2% 1% Consumer Staples 2% 2% Materials 1% 1% Municipal Bonds and Notes 1% — Industrials 1% 1% Energy 1% 2% Utilities 1% — Collateralized Mortgage Obligations 1% — US Treasury Obligations 1% 1% Asset-Backed 0% 1% 100% 100% Interest Rate Sensitivity 10/31/10 10/31/09 Effective Maturity 7.5 years 8.0 years Effective Duration 5.2 years 6.1 years Effective maturity is the weighted average of the bonds held by the Fund taking into consideration any maturity shortening features. Effective duration is the measurable change in the value of a security in response to a change in interest rates. Geographical exposure, asset allocation and interest rate sensitivity are subject to change. Currency Exposure* (As a % of Investment Portfolio excluding Cash Equivalents and Securities Lending Collateral) 10/31/10 10/31/09 United States Dollar 48% 37% Euro 21% 36% Japanese Yen 16% 19% Australian Dollar 3% 1% Canadian Dollar 3% 3% British Pound 3% 3% Norwegian Krone 2% — Polish Zloty 1% — Mexican Peso 1% — South Korean Won 1% — Swiss Franc 1% — Swedish Krona — 1% 100% 100% Quality (Excludes Securities Lending Collateral) 10/31/10 10/31/09 US Government and Agencies 16% 12% AAA 21% 33% AA 19% 21% A 14% 12% BBB 14% 10% BB 6% 7% B 6% 3% CCC or below — 2% Not Rated 4% — 100% 100% * Currency exposure after taking into account the effects of currency futures and forward contracts. Currency exposure and quality are subject to change. The quality ratings represent the lower of Moody's Investors Services, Inc. ("Moody's") or Standard & Poor's Corporation ("S&P") credit ratings. The ratings of Moody's and S&P represent their opinions as to the quality of the securities they rate. Ratings are relative and subjective and are not absolute standards of quality. The Fund's credit quality does not remove market risk and is subject to change. For more complete details about the Fund's investment portfolio, see page 16. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of October 31, 2010 Principal Amount ($)(a) Value ($) Bonds 104.2% Argentina 0.9% Republic of Argentina, 8.28%, 12/31/2033 (Cost $1,179,145) Austria 1.7% Republic of Austria, 144A, 4.0%, 9/15/2016 (Cost $2,264,822) EUR Bermuda 0.8% Qtel International Finance Ltd., 144A, 5.0%, 10/19/2025 Weatherford International Ltd., 5.125%, 9/15/2020 (Cost $1,309,745) Canada 4.2% Government of Canada: 4.25%, 6/1/2018 CAD 5.0%, 6/1/2014 CAD Series WL43, 5.75%, 6/1/2029 CAD (Cost $5,537,964) Chile 0.9% Corporacion Nacional del Cobre — Codelco, REG S, 7.5%, 1/15/2019 (Cost $1,283,846) El Salvador 0.0% Republic of El Salvador, REG S, 8.25%, 4/10/2032 (Cost $21,032) France 3.4% Government of France, 4.25%, 10/25/2023 (Cost $4,660,833) EUR Germany 6.0% Federal Republic of Germany: Series 09, 3.25%, 1/4/2020 EUR Series 08, 4.75%, 7/4/2040 EUR Kreditanstalt fuer Wiederaufbau, 0.75%, 3/22/2011 JPY (Cost $7,770,778) Hungary 0.2% Republic of Hungary, 6.25%, 1/29/2020 (Cost $332,534) Indonesia 0.8% Republic of Indonesia: REG S, 6.875%, 1/17/2018 REG S, 8.5%, 10/12/2035 (Cost $1,094,172) Ireland 0.8% Allied Irish Banks PLC, 12.5%, 6/25/2019 EUR Governor & Co. of the Bank of Ireland, 10.0%, 2/12/2020 EUR (Cost $1,326,768) Italy 3.0% Buoni Poliennali Del Tesoro: 4.0%, 2/1/2017 EUR 5.25%, 8/1/2017 EUR 6.0%, 5/1/2031 EUR 6.5%, 11/1/2027 EUR (Cost $4,460,842) Japan 17.0% Government of Japan: Series 256, 1.4%, 12/20/2013 JPY Series 297, 1.4%, 12/20/2018 JPY Series 64, 1.9%, 9/20/2023 JPY Series 73, 2.0%, 12/20/2024 JPY Series 74, 2.1%, 12/20/2024 JPY Series 32, 2.3%, 3/20/2040 JPY (Cost $20,723,342) Kazakhstan 0.1% KazMunaiGaz Finance Sub BV, Series 1, REG S, 8.375%, 7/2/2013 (Cost $157,468) Liberia 0.8% Royal Caribbean Cruises Ltd., 7.25%, 6/15/2016 (Cost $1,106,875) Lithuania 1.2% Republic of Lithuania: REG S, 5.125%, 9/14/2017 REG S, 6.75%, 1/15/2015 (Cost $1,814,202) Luxembourg 1.2% ArcelorMittal, 6.125%, 6/1/2018 European Investment Bank, 4.875%, 9/7/2016 GBP (Cost $1,964,702) Morocco 0.5% Kingdom of Morocco, REG S, 4.5%, 10/5/2020 (Cost $864,579) EUR Netherlands 4.0% Government of Netherlands, 4.5%, 7/15/2017 EUR Majapahit Holding BV, REG S, 7.75%, 10/17/2016 PACCAR Financial Europe BV, 5.125%, 5/19/2011 EUR (Cost $5,932,927) Norway 0.4% DnB NOR Bank ASA, 4.75%, 3/28/2011 (Cost $509,700) EUR Panama 0.4% Republic of Panama: 5.2%, 1/30/2020 6.7%, 1/26/2036 (Cost $568,700) Poland 4.8% Republic of Poland: 3.875%, 7/16/2015 Series 1019, 5.5%, 10/25/2019 PLN 6.375%, 7/15/2019 (Cost $7,095,180) Portugal 0.4% Portugal Obrigacoes do Tesouro, 4.35%, 10/16/2017 (Cost $642,971) EUR Russia 0.8% Russian Federation, 144A, 5.0%, 4/29/2020 (Cost $1,269,600) Serbia 0.3% Republic of Serbia, REG S, 6.75%, 11/1/2024 (Cost $498,703) South Africa 0.2% Republic of South Africa, 6.875%, 5/27/2019 (Cost $205,000) Spain 1.0% Santander International Debt SA, 5.625%, 2/14/2012 EUR Santander US Debt SA Unipersonal, 144A, 3.781%, 10/7/2015 (Cost $1,700,915) Sri Lanka 0.5% Republic of Sri Lanka, 144A, 6.25%, 10/4/2020 (Cost $861,609) Sweden 0.6% Government of Sweden, Series 1046, 5.5%, 10/8/2012 (Cost $1,002,429) SEK United Kingdom 4.5% Aviva PLC, 5.7%, 9/29/2049 EUR Barclays Bank PLC, Series 169, 4.25%, 10/27/2011 EUR Lloyds TSB Bank PLC, Series 2, 3.75%, 11/17/2011 EUR Royal Bank of Scotland PLC, 144A, 4.875%, 8/25/2014 United Kingdom Treasury Bonds: 4.75%, 12/7/2038 GBP 5.0%, 3/7/2025 GBP (Cost $7,304,191) United States 42.8% AMC Entertainment, Inc., 8.75%, 6/1/2019 American Express Co., 7.0%, 3/19/2018 American Tower Corp., 5.05%, 9/1/2020 Anheuser-Busch InBev Worldwide, Inc., 144A, 7.75%, 1/15/2019 Banc of America Commercial Mortgage, Inc., "A4", Series 2007-4, 5.741%**, 2/10/2051 Bank of America Corp., 5.75%, 12/1/2017 California, University Revenues, Build America Bonds, 5.946%, 5/15/2045 CBS Corp., 5.9%, 10/15/2040 Citigroup, Inc., 5.375%, 8/9/2020 Citigroup/Deutsche Bank Commercial Mortgage Trust, "A4", Series 2006-CD2, 5.348%**, 1/15/2046 Comcast Corp., 5.15%, 3/1/2020 Crown Castle Towers LLC, 144A, 4.883%, 8/15/2020 CSX Corp.: 6.15%, 5/1/2037 6.25%, 3/15/2018 CVS Caremark Corp., 6.125%, 9/15/2039 DCP Midstream LLC, 144A, 9.75%, 3/15/2019 DIRECTV Holdings LLC: 5.875%, 10/1/2019 6.35%, 3/15/2040 Discover Bank, 8.7%, 11/18/2019 Discovery Communications LLC, 5.05%, 6/1/2020 DTE Energy Co., 7.625%, 5/15/2014 Exopack Holding Corp., 11.25%, 2/1/2014 Express Scripts, Inc.: 6.25%, 6/15/2014 7.25%, 6/15/2019 FDIC Structured Sale Guaranteed Notes, "1A", Series 2010-S1, 144A, 0.805%**, 2/25/2048 Federal National Mortgage Association: 3.5%, 4/1/2025 (b) 4.0%, with various maturities from 5/1/2039 until 9/1/2040 (b) 4.5%, 3/1/2023 5.0%, 8/1/2040 5.5%, 3/1/2039 6.0%, 10/1/2035 (b) 6.5%, 10/1/2034 (b) FirstEnergy Solutions Corp., 6.8%, 8/15/2039 Ford Credit Auto Owner Trust: "A3", Series 2009-B, 2.79%, 8/15/2013 "B", Series 2007-B, 5.69%, 11/15/2012 Ford Motor Credit Co., LLC, 8.0%, 6/1/2014 Frontier Communications Corp., 8.125%, 10/1/2018 Government National Mortgage Association: 4.5%, 6/1/2039 (b) 7.0%, with various maturities from 1/15/2029 until 2/15/2029 HCA, Inc., 9.25%, 11/15/2016 Home Depot, Inc., 5.4%, 9/15/2040 JPMorgan Chase Commercial Mortgage Securities Corp., "A4", Series 2006-LDP7, 5.872%**, 4/15/2045 Kentucky, Asset/Liability Commission, General Fund Revenue, 3.165%, 4/1/2018 Kraft Foods, Inc., 5.375%, 2/10/2020 Kroger Co., 5.4%, 7/15/2040 LB-UBS Commercial Mortgage Trust: "A3", Series 2006-C7, 5.347%, 11/15/2038 "A4", Series 2007-C6, 5.858%**, 7/15/2040 Levi Strauss & Co., 144A, 7.625%, 5/15/2020 Medco Health Solutions, Inc., 7.125%, 3/15/2018 MGM Resorts International, 144A, 9.0%, 3/15/2020 Nashville & Davidson County, TN, Metropolitan Government, Convention Center Authority Revenue, Build America Bonds, Series B, 6.731%, 7/1/2043 NBC Universal, Inc., 144A, 5.95%, 4/1/2041 Norcraft Companies LP, 10.5%, 12/15/2015 Nuveen Investments, Inc., 10.5%, 11/15/2015 Prudential Financial, Inc., 7.375%, 6/15/2019 Qwest Communications International, Inc., 8.0%, 10/1/2015 Raytheon Co., 3.125%, 10/15/2020 Reliance Holdings USA, Inc., 144A, 4.5%, 10/19/2020 Time Warner, Inc.: 6.2%, 3/15/2040 7.625%, 4/15/2031 Toll Brothers Finance Corp., 8.91%, 10/15/2017 Travelers Companies, Inc., 5.35%, 11/1/2040 US Treasury Bill, 0.185% *, 3/17/2011 (c) Windstream Corp., 8.625%, 8/1/2016 Yum! Brands, Inc.: 3.875%, 11/1/2020 5.3%, 9/15/2019 (Cost $65,409,469) Total Bonds (Cost $150,875,043) Loan Participations and Assignments 0.6% Russia Gazprom: REG S, 6.51%, 3/7/2022 144A, 8.125%, 7/31/2014 Russian Agricultural Bank, REG S, 7.75%, 5/29/2018 Loan Participations and Assignments (Cost $883,870) Shares Value ($) Cash Equivalents 1.9% Central Cash Management Fund, 0.20% (d) (Cost $3,089,896) % of Net Assets Value ($) Total Investment Portfolio (Cost $154,848,809)+ Other Assets and Liabilities, Net ) ) Net Assets * Annualized yield at time of purchase; not a coupon rate. ** These securities are shown at their current rate as of October 31, 2010. Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the US Treasury bill rate. +The cost for federal income tax purposes was $155,549,106. At October 31, 2010, net unrealized appreciation for all securities based on tax cost was $16,215,153. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $17,182,634 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $967,481. (a) Principal amount stated in US dollars unless otherwise noted. (b) When-issued security included. (c) At October 31, 2010, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (d) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. FDIC: Federal Deposit Insurance Corp. REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, US persons, except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. Included in the portfolio are investments in mortgage or asset-backed securities which are interests in separate pools of mortgages or assets. Effective maturities of these investments may be shorter than stated maturities due to prepayments. Some separate investments in the Federal National Mortgage Association and Government National Mortgage Association issues which have similar coupon rates have been aggregated for presentation purposes in this investment portfolio. At October 31, 2010, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) 10 Year Canadian Government Bond CAD 12/20/2010 40 Australian Dollar Currency USD 12/13/2010 34 Mexico Peso Currency USD 12/13/2010 40 Total unrealized appreciation At October 31, 2010, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ Depreciation ($) 10 Year US Treasury Note USD 12/21/2010 ) British Pound Currency USD 12/13/2010 32 ) Federal Republic of Germany Euro-Bund EUR 12/8/2010 49 Japanese Yen Currency USD 12/13/2010 36 ) Total net unrealized depreciation ) At October 31, 2010, the Fund had entered into the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty USD CHF 11/12/2010 Citigroup, Inc. USD GBP 11/12/2010 Citigroup, Inc. USD AUD 11/12/2010 Citigroup, Inc. USD EUR 11/12/2010 Citigroup, Inc. USD KRW 11/12/2010 HSBC Bank USA EUR NOK 11/12/2010 HSBC Bank USA Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty CAD USD 11/12/2010 ) JPMorgan Chase Securities, Inc. PLN USD 11/12/2010 ) HSBC Bank USA JPY USD 11/12/2010 ) HSBC Bank USA EUR USD 11/12/2010 ) HSBC Bank USA Total unrealized depreciation ) Currency Abbreviations AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen KRW South Korean Won NOK Norwegian Krone PLN Polish Zloty SEK Swedish Krona USD United States Dollar For information on the Fund's policy and additional disclosures regarding futures contracts and forward foreign currency exchange contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2010 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (e) Bonds $
